                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

LISA BAILEY,                                    )
                                                )
                                 Plaintiff,     )
                                                )
v.                                              )              Case No. 19-cv-1283-HLT-TJJ
                                                )
INDICAL MANAGEMENT, LLC,                        )
                                                )
                                 Defendant.     )

                                  MEMORANDUM AND ORDER

           Before the Court is Plaintiff’s Motion for Leave to Amend Complaint (ECF No. 17).

Plaintiff seeks to add claims against Defendant for violation of the Kansas Act Against

Discrimination (“KAAD”) because she has now exhausted her administrative remedies with the

Kansas Human Rights Commission (“KHRC”), and she also seeks to assert punitive damages

against Defendant. Defendant does not oppose the amendment as to the KAAD claims but does

oppose adding claims for punitive damages (ECF No. 19). For the reasons discussed below, the

Court grants the motion.

     I.    Background

           Plaintiff filed this case in Sedgwick County District Court on September 3, 2019.1 In her

Petition, Plaintiff claimed she suffered an injury while working for Defendant, and after

receiving releases from three separate physicians, Defendant did not allow her to return to work

and instead terminated her on March 19, 2019.2 She alleged discrimination and retaliation in




1
    ECF No. 1-1.
2
    See generally id.
violation of the Americans with Disabilities Act (“ADA”) and workers’ compensation

retaliation.3 On October 25, 2019, Defendant removed the case to this Court.4

            The Court conducted a scheduling conference with the parties on December 16, 2019,5

and entered a scheduling order on December 27, 2019.6 Pursuant to the scheduling order, the

parties’ deadline to file motions to amend was January 13, 2020.7

            On that date, Plaintiff filed her pending motion. Plaintiff states she filed dual complaints

against Defendant with the KHRC and the Equal Employment Opportunity Commission

(“EEOC”) in May and June 2019.8 On June 13, 2019, the EEOC closed its investigation and

issued Plaintiff a right to sue letter, which required Plaintiff to file her lawsuit within 90 days.9

When Plaintiff filed her lawsuit on September 3, 2019, the KHRC was still investigating her

claim.10 On October 28, 2019, the KHRC dismissed Plaintiff’s complaint and stated she must file

a Petition for Reconsideration to exhaust her administrative remedies, which Plaintiff did on

November 12, 2019.11 Now that Plaintiff has exhausted her administrative remedies, she seeks to

add claims pursuant to the KAAD as well as the ADA. Defendant does not oppose Plaintiff

amending her Complaint to add these claims.

            However, Plaintiff also seeks to add claims for punitive damages. Because she originally

filed this case in state court, she says she was “not allow[ed] to plead punitive damages without


3
    Id.
4
    ECF No. 1.
5
    ECF No. 11.
6
    ECF No. 12.
7
    Id.
8
    ECF No. 18 at 1.
9
    Id.
10
     Id.
11
     Id. at 2.




                                                      2
court leave.”12 Defendant opposes adding any claims for punitive damages “solely because such

amendment would be futile.”13

 II.        Legal Standard

            The parties agree Plaintiff may only amend her Complaint with leave of the Court

pursuant to Fed. R. Civ. P. 15(a)(2).14 The parties also agree the Court “should freely give leave

when justice so requires.”15 The Court should refuse to grant leave to amend only “upon a

showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory motive,

failure to cure deficiencies by amendments previously allowed, or futility of amendment.”16

            A motion to amend is futile “when the proposed amendment does not state a claim upon

which relief may be granted.”17 In considering whether a proposed amendment is futile, the court

uses the same analysis that governs a Fed. R. Civ. P. 12(b)(6) motion to dismiss for failure to

state a claim.18 The court will deny leave to amend based on futility only when, accepting the

well-pleaded allegations of the proposed amended complaint as true and construing them in the

light most favorable to the plaintiff, the court determines the plaintiff has not presented a claim

that is plausible on its face.19 The proposed amended complaint need only make a statement of




12
     Id.
13
     ECF No. 19 at 2.
14
     “[A] party may amend its pleading only with the opposing party’s written consent or the court’s leave.”
15
     Fed. R. Civ. P. 15(a)(2).
16
   Hanley v. Univ. of Kan. Hosp., No. 15-cv-2227-DDC-TJJ, 2015 WL 4478636, at *1 (D. Kan. July 22, 2015)
(internal quotations omitted).
17
     Id.
18
  Riley v. PK Mgmt., No. 18-cv-2337-KHV-TJJ, 2019 WL 2994547, at *2 (D. Kan. July 9, 2019) (citing Pedro v.
Armour Swift-Eckrich, 118 F. Supp. 2d 1155, 1158 (D. Kan. 2000)).
19
     Id. (citations omitted).




                                                            3
the claim and provide some factual support to withstand dismissal.20 The party opposing the

amendment has the burden of showing the proposed amendment is futile.21

III.        Analysis

            Defendant argues that Plaintiff’s claims for punitive damages would be futile because

punitive damages are not recoverable under the KAAD, and Plaintiff’s proposed amended

complaint does not separate out claims under the ADA and KAAD.22 Further, though punitive

damages may be recoverable under the ADA and workers’ compensation retaliation, Plaintiff has

not adequately alleged facts supporting such a claim.23 Plaintiff agrees that she is not entitled to

punitive damages under the KAAD but states she is entitled to them under her ADA claims and

workers’ compensation retaliation claim.24

            In Count I of Plaintiff’s proposed First Amended Complaint alleging “Disability

Discrimination,” Plaintiff claims that “Defendant acted intentionally, maliciously or with

reckless indifference to Plaintiff’s federally protected right.”25 She makes the same or similar

claim in Count II (“Retaliation”)26 and Count III (“Workers’ Compensation Retaliation”).27

Defendant argues this “repeated, conclusory allegation” is not sufficient.28 Defendant cites to

Kan. Stat. Ann. § 60-3702(c), which states the plaintiff has the burden to prove a claim for



20
     Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
21
  Mochama v. Butler Cty., Kan., No. 14-2121-KHV-TJJ, 2014 WL 3767685, at *1 (D. Kan. July 31, 2014) (citing
Layne Christensen Co. v. Bro–Tech Corp., No. 09–CV–2381–JWL–GLR, 2011 WL 3847076, at *5 (D. Kan. Aug.
29, 2011)).
22
     ECF No. 19 at 2.
23
     Id.
24
     ECF No. 20 at 1.
25
     ECF No. 17-1 at 5, ¶ 36.
26
     Id. at 6, ¶ 44
27
     Id. at 7, ¶ 53.
28
     ECF No. 19 at 2.




                                                             4
punitive damages by clear and convincing evidence “that the defendant acted toward the plaintiff

with willful conduct, wanton conduct, fraud or malice.”29 Plaintiff argues her allegations are

sufficient to show Defendant’s conduct was willful and malicious. Specifically, she alleges she

received clearance to return to work from three separate doctors, but Defendant never allowed

her to return to work and instead terminated her, and that Defendant had begun looking for a new

employee to replace Plaintiff within a few days of Plaintiff informing Defendant of her injury

and potential workers’ compensation claim.30

            Both parties cite Jones v. United Parcel Serv., Inc.31 to support their position. In Jones,

the Court noted that in Kansas, punitive damages may not be imposed automatically when a jury

finds unlawful retaliation on the part of an employer.32 Specifically, an award of punitive

damages is improper when the evidence shows the employer reasonably believed its retaliatory

conduct was lawful.33 “Nonetheless, an employer can be liable for punitive damages, even if it

does not know it is violating an employee’s rights, ‘so long as the employer appreciates the

wrongfulness, harmfulness, or injuriousness of the act itself.’”34 The Court in Jones ultimately

found the jury’s award of punitive damages was appropriate because the evidence indicated the

employer repeatedly attempted “to prevent Jones from returning to work by both omission and

commission.”35




29
     Id. at 3.
30
     See generally ECF No. 20.
31
     674 F.3d 1187 (10th Cir. 2012).
32
     Id. at 1200.
33
     Id.
34
     Id. (quoting Hysten v. Burlington N. Santa Fe Ry. Co., 530 F.3d 1260, 1277 (10th Cir. 2008)).
35
     Id. at 1201.




                                                           5
            Defendant argues Plaintiff’s proposed amended complaint contains “no allegations that

would even support an inference that Defendant’s conduct was fraudulent, malicious, grossly

negligent, oppressive, willful, or wanton,”36 On the other hand, Plaintiff argues her facts are

similar to those in Jones, including that Defendant prevented Plaintiff from returning to work

even though she received clearances from three doctors.

            Defendant cites no cases from this district where the court denied leave to amend to add

punitive damages. Instead, Defendant cites two cases where this Court did grant leave to amend.

First, Defendant cites Walker v. Axalta Coating Systems, LLC.37 The Court allowed the plaintiff

to amend his complaint to add punitive damages over the defendants’ objection that such

amendment would be futile. The Court noted that at that point in the case, the plaintiff had no

obligation “to present evidence in order to satisfy the pleading standard.”38 In the second case

cited, Somrak v. Korger Co.,39 the Court also allowed the plaintiff to file an amended complaint

to add punitive damages, finding the plaintiff “must simply state enough facts to make her

punitive damages claim plausible on its face.”40 Specifically, the Court noted that even though

nothing more than the plaintiff’s allegations indicated the defendant knew of the hazard at issue,

“allegations are all that is required.”41 And, though the defendant argued the allegations were

unsupported by evidence, the Court stated if it “is required to make such a factual finding,




36
     ECF No. 19 at 3.
37
     No. 14-2105-JAR, 2015 WL 685834 (D. Kan. Feb. 18, 2015).
38
  Id. at *2 (citing Hollis v. Acoustic Sounds, Inc., No. 13-1083-JWL, 2013 WL 4768076, at *2 (D. Kan. Sept. 4,
2013)).
39
     No. 17-2480-CM-GEB, 2018 WL 1726346 (D. Kan. Apr. 10, 2018).
40
     Id. at *4.
41
     Id. at *5.




                                                        6
dismissal under Fed. R. Civ. P. 12(b)(6), and a finding of futility under Rule 15, is

inappropriate.”42

            Taking all of the allegations in Plaintiff’s proposed amended complaint together, the

Court finds it would not be futile to allow Plaintiff to assert claims for punitive damages. The

parties agree punitive damages are recoverable under the ADA and workers’ compensation

retaliation. Further, Plaintiff’s allegations, if proven, could lead a jury to conclude that Defendant

“was acting with the purpose of doing something wrongful,” even if it did not know it was

violating Plaintiff’s rights.43 Plaintiff alleges that “[r]ather than provide Ms. Bailey a reasonable

accommodation for her actual or perceived disability, Defendant instead chose not to allow Ms.

Bailey to work and ultimately fired her.”44 Further, Plaintiff alleges a few days after she asserted

her rights under the ADA and after “informing Defendant of her potential worker’s

compensation claim, Defendant posted Ms. Bailey’s position on Craigslist.”45

            The Court finds a jury could infer that Defendant terminated Plaintiff “in contravention

of Kansas public policy” and thus infer Defendant was acting with the purpose of doing

something wrongful.46 Defendant has not carried its burden to show Plaintiff’s amendment

would be futile, and the Court “cannot conclude that plaintiff’s proposed prayer for punitive

damages could not withstand a motion to dismiss.”47 This does not mean the amendments will

survive a dispositive motion in the future, just that the proposed amendments do not appear


42
  Id. (citing Ayres v. AG Processing, Inc., No. Civ.A 04-2060-DJW, 2005 WL 1799261, at *4 (D. Kan. July 22,
2005)).
43
  Jones v. United Parcel Serv., Inc., 674 F.3d 1187, 1200 (10th Cir. 2012) (quoting Hysten v. Burlington N. Santa
Fe Ry. Co., 530 F.3d 1260, 1277 (10th Cir. 2008)).
44
     ECF No. 17-1 at 6, ¶ 42.
45
     Id. at 7, ¶ 49.
46
     Jones, 674 F.3d at 1200.
47
     Hollis v. Acoustic Sounds, Inc., No. 13-1083-JWL, 2013 WL 4768076, at *2 (D. Kan. Sept. 4, 2013).




                                                          7
clearly frivolous.48 Given the early stage of the case and that Plaintiff has no obligation “to

present evidence in order to satisfy the pleading standard,”49 the Court grants the motion.

           IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion for Leave

to Amend Complaint (ECF No. 17) is granted. Plaintiff shall file her proposed amended

complaint (ECF No. 17-1) within five (5) days of the date of this order.

           IT IS SO ORDERED.

           Dated March 10, 2020, at Kansas City, Kansas.




                                                                          Teresa J. James
                                                                          U. S. Magistrate Judge




48
     Id.
49
  Walker v. Axalta Coating Systems, LLC, No. 14-2105-JAR, 2015 WL 685834, at *2 (D. Kan. Feb. 18, 2015)
(citing Hollis v. Acoustic Sounds, Inc., No. 13-1083-JWL, 2013 WL 4768076, at *2 (D. Kan. Sept. 4, 2013)).




                                                       8
